DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending.

Drawings
The drawings are objected to because the drawings need to be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11134351 (US Application No. 16878041). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below:
17459370
16878041
1. A hearing aid configured to be operated based on an estimation of a current listening effort of a hearing aid user, the hearing aid comprising - an input unit for receiving an input sound signal from an environment of the hearing aid user and providing at least one electric input signal representing said input sound signal, - an output unit for providing at least one set of stimuli perceivable as sound to the hearing aid user based on processed versions of said at least one electric input signal, - a processing unit connected to said input unit and to said output unit and comprising signal processing parameters to provide processed versions of said at least one electric input signal, - at least one physiological sensor, - where the hearing aid is configured to determine a current listening effort of the hearing aid user based on determining Heart Rate Variability (HRV) of the hearing aid user.
1. A system comprising a hearing aid, the hearing aid configured to be operated based on an estimation of a current listening effort of a hearing aid user, the system comprising - an input unit for receiving an input sound signal from an environment of the hearing aid user and providing at least one electric input signal representing said input sound signal, - an output unit for providing at least one set of stimuli perceivable as sound to the hearing aid user based on processed versions of said at least one electric input signal, - a signal-to-noise ratio (SNR) estimator for determining an SNR in the environment of the hearing aid user, - a processing unit connected to said input unit and to said output unit and comprising signal processing parameters of the system to provide processed versions of said at least one electric input signal, - a memory unit configured to store reference sets of SNR and pulse transition time (PTT) of the hearing aid user, - at least a first and a second physiological sensor, - wherein the system being configured to - determine, based on the first physiological sensor, a first point in time at a first maximum upslope point of a first measured parameter, - determine, based on the second physiological sensor, a second point in time at a second maximum upslope point of a second measured parameter, - establish a current PTT by calculating a time difference between the first point in time and the second point in time, and   - determine, based on the current PTT and the stored reference sets of SNR and PTT, a current listening effort of the hearing aid user.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lunner (EP 3492002 A1).
Regarding claim 1, Lunner teaches a hearing aid configured to be operated based on an estimation of a current listening effort of a hearing aid user, the hearing aid (100) comprising - an input unit (120) for receiving an input sound signal from an environment of the hearing aid user and providing at least one electric input signal representing said input sound signal, - an output unit (140) for providing at least one set of stimuli perceivable as sound to the hearing aid user based on processed versions of said at least one electric input signal, - a processing unit (130) connected to said input unit and to said output unit and comprising signal processing parameters to provide processed versions of said at least one electric input signal, - at least one physiological sensor (150, 180; sensors), - where the hearing aid is configured to determine a current listening effort of the hearing aid user based on determining Heart Rate Variability (HRV; heart rate, blood pressure) of the hearing aid user. 
 
 	Regarding claim 2, Lunner teaches the hearing aid according to claim 1, wherein the HRV is determined based on the at least one physiological sensor (para. 0014).
  
 	Regarding claim 3, Lunner teaches the hearing aid according to claim 1, wherein the hearing aid comprises at least one accelerometer (para. 0087) configured to detect a movement of the hearing aid user.  

 	Regarding claim 6, Lunner teaches the hearing aid according to claim 1, wherein determining the current listening effort comprises analysing the HRV in the time domain and/or in the frequency domain (para. 0056; frequency domain and time domain).  

 	Regarding claim 7, Lunner teaches the hearing aid according to claim 6, wherein determining the current listening effort further comprises one or more of determining movement of the hearing aid user by the accelerometer (para. 0087, accelerometer), determining the SNR in the environment of the hearing aid user by the SNR estimator, and detecting own voice of the hearing aid user by the own voice detector.  

 	Regarding claim 8, Lunner teaches the hearing aid according to claim 6, wherein analysing the HRV in the time domain (para. 0056; frequency domain and time domain) comprises determining a width and/or a length of the HRV in a Poincare plot.
  
 	Regarding claim 9, Lunner teaches the hearing aid according to claim 6, wherein analysing the HRV in the frequency domain comprises determining a ratio of the power in a low frequency band to the power in a high frequency band of a frequency spectrum of the HRV.  

Regarding claim 10, Lunner teaches the hearing aid according to claim 1, wherein the hearing aid (100) is configured to adjust the signal processing parameters of the processing unit (170) based on the determined current listening effort.  

Regarding claim 11, Lunner teaches the hearing aid according to claim 1, wherein the hearing aid (100) is configured to determine whether an activation requirement is fulfilled, the activation requirement comprising that - the movement detected by the accelerometer (para. 0087) is below a movement threshold, and - the SNR is below another threshold, and - wherein, in response to the activation requirement being fulfilled, the processing unit (130) is configured to change the activation mode of the at least one physiological sensor.  

 	Regarding claim 12, Lunner teaches the hearing aid according to claim 11, wherein, configured to change the activation mode of the at least one physiological sensor (150, 180), comprises configured to activate at least one physiological sensor (para. 0014).
  
 	Regarding claim 13, Lunner teaches the hearing aid according to claim 11, wherein, configured to change the activation mode of the at least one physiological sensor (para. 0014), comprises configured to change the activation mode of the at least one physiological sensor from standby mode to operational mode.  

 	Regarding claim 14, Lunner teaches the hearing aid according to claim 11, wherein, when the activation requirement is not fulfilled, the processing unit (130) is configured to change or maintain the mode of the at least one physiological sensor (150, 180) to the standby mode or a deactivated mode.  

 	Regarding claim 15, Lunner teaches the hearing aid according to claim 1, wherein the at least one physiological sensor is a photoplethysmogram (PPG) sensor (para. 0040) and/or an electrocardiogram (ECG) sensor (para. 0041).  

 	Regarding claim 16, Lunner  teaches a system comprising at least one hearing aid according to claim 1 and an auxiliary device (230, smart phone).  

 	Regarding claim 17, Lunner teaches the system according to claim 16, wherein each of the at least one hearing aid and the auxiliary device (230, smart phone) are configured to establishing a communication link (para. 0033, communication link), and thereby allowing the exchange of information between the at least one hearing aid and the auxiliary device (230, smart phone).  

 	Regarding claim 18, Lunner teaches the system according to claim 16 comprising a first and a second hearing aid (para. 0003; more than one hearing aid) each comprising a physiological sensor (para. 0014).

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 18, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653